Citation Nr: 1009914	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-03 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an earlier effective date for service 
connection for tension headaches secondary to cervical 
spondylosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty for training from July 1970 to 
February 1971 and reportedly also in July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal originally from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The January 2005 rating decision granted service 
connection for tension headaches effective from August 3, 
2004, with an initial rating of 10 percent.  In February 
2005, the Veteran submitted new evidence and contentions 
specifically raising disagreement with the rating and not the 
effective date.  An August 2005 RO rating decision revised 
the initial disability rating to 50 percent, effective from 
August 3, 2004.  The Veteran's representative then filed a 
statement in August 2006, challenging the effective date.  
The August 2006 statement may be construed as a notice of 
disagreement.  A statement of the case was issued in March 
2007, and a supplemental statement of the case was issued in 
November 2007 with a letter notifying the Veteran that the RO 
would still accept a Form 9 substantive appeal.  A 
substantive appeal was received in January 2008.

In light of the fact that the January 2008 substantive appeal 
was filed within two months of the November 2007 supplemental 
statement of the case, and in light of the representations 
made to the Veteran by the RO, the Board will accept the 
January 2008 substantive appeal to be timely in this case.

There is additionally some question in this case as to 
whether the August 2006 notice of disagreement was timely to 
appeal the effective date for service connection assigned in 
the January 2005 grant of service connection for tension 
headaches or, alternatively, was only timely to appeal the 
effective date for the increased rating assigned in the 
August 2005 RO rating decision.  The Board notes that there 
can be no freestanding claim for an earlier effective date, 
and such a petition for revision of an effective date must be 
a timely appeal of the rating action that assigned the 
challenged effective date.  The United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
there can be no freestanding claim for an earlier effective 
date because to allow such a claim would be contrary to the 
principle of finality set forth in 38 U.S.C.A. § 7105.  Rudd 
v. Nicholson, 20 Vet. App. 296, 300 (2006).

Therefore, the Board must give consideration to whether this 
claim arises as a timely appeal of the assignment of the 
effective date for the grant of service connection for 
tension headaches, as the Veteran intends.  In brief, a 
timely appeal of the effective date of the grant of service 
connection would permit the Board to consider the Veteran's 
essential contentions concerning possible effective dates 
many years before August 2004, whereas an appeal that is 
timely only to the assignment of the effective date for an 
increased rating may not include consideration of revising 
the effective date for the grant of service connection.

In an effort to afford the Veteran every consideration in 
this case, the Board believes it is reasonable to view this 
appeal as including consideration of the effective date of 
the grant of service connection.  The Veteran sought 
assignment of a higher disability rating shortly after the 
January 2005 grant of service-connection, and the August 2005 
RO rating decision may be liberally understood to have 
reissued the grant of service connection with a revised 
increased initial disability rating.  Viewed in that light, 
the Veteran's August 2006 notice of disagreement addressing 
the effective date may be considered to initiate a timely 
appeal of the effective date assigned for the grant of 
service-connection.


FINDINGS OF FACT

1.  On August 3, 2004, the RO received the Veteran's claim of 
entitlement to service connection for headaches secondary to 
cervical spine disability.

2.  In a January 2005 rating decision, the RO granted 
entitlement to service connection for tension headaches, 
effective from August 3, 2004.

3.  The RO was not in possession of any communication or 
evidence prior to August 3, 2004, that can reasonably be 
construed as a formal or informal claim of entitlement to VA 
compensation benefits based on headaches; any arguably 
implied claim for a separate disability rating for headaches 
as part and parcel of multiple claims for increased 
disability compensation for cervical spine disability were 
all adjudicated by final decisions prior to August 3, 2004.


CONCLUSION OF LAW

There is no legal basis for an effective date prior to August 
3, 2004, for the grant of service connection for tension 
headaches.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 
C.F.R. §§ 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In this case featuring the Veteran's claim of entitlement to 
assignment of an earlier effective date for a grant of 
service connection, the Board finds that the VCAA is not 
applicable.  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with 'the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.'  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG.REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  There is no dispute in 
this case as to the underlying facts as reflected by the 
evidence with regard to the correct assignment of effective 
dates.

Even assuming that all of the Veteran's factual assertions in 
this case can be accepted, his appeal must nevertheless be 
denied as a matter of law.  The Veteran's appeal features his 
contention that certain documents in the claims file should 
be considered informal claims for benefits to establish an 
earlier effective date for a grant of service connection.  
There is no dispute regarding any factual details of the 
identified documents in the claims file; this appeal is 
resolved on consideration of the legal question as to whether 
any of the documents provide a legal basis for assignment of 
an earlier effective date.  When the law and not the evidence 
is dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132; Smith (Claudus) v. Gober, 14 Vet. 
App. 227 (2000, aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the 
law regarding assignment of an effective date for a claim is 
dispositive in resolving the appeal for an earlier effective 
date, the VCAA is not applicable in this case.

Analysis

In a January 2005 rating decision, the RO granted entitlement 
to service connection for tension headaches effective from 
August 3, 2004.  The Veteran contends that an earlier 
effective date is warranted, asserting that at least one 
pertinent informal claim for the benefits was filed prior to 
August 3, 2004.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active service, or if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.

In addition, the effective date of a grant of benefits based 
on new and material evidence following a prior final denial, 
other than service department records, is the date of receipt 
of a new claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), 
(r).

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of the claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.  38 
C.F.R. § 3.157 (b)(2), specifically indicates that the date 
on which evidence is received from a private physician or 
layman is the date which will be used for effective date 
purposes.

In a January 2005 rating decision, the RO granted entitlement 
to service connection for tension headaches effective from 
August 3, 2004.  The Veteran contends that an earlier 
effective date is warranted, asserting that at least one 
pertinent informal claim for the benefits was filed prior to 
August 3, 2004.  In particular, the Veteran directs attention 
to certain medical records added to the claims-file prior to 
August 3, 2004, featuring private and VA medical records, 
indicating repeated complaints of headaches associated with 
his cervical spine disability.

The Veteran has directed attention particularly to VA medical 
records from the 1980's which document that he complained of 
headaches in conjunction with his service-connected cervical 
spine disability on multiple occasions.  The Veteran contends 
that the presentation of such records to the claims-file in 
the 1980's constitutes an informal claim for service 
connection for his headaches.  In turn, the Veteran 
essentially contends that such alleged informal claims were 
not adjudicated prior to the January 2005 RO rating decision 
granting service connection for tension headaches, and that 
such informal claims should establish an earlier date of 
claim for the purpose of assigning an effective date for the 
grant of service connection for tension headaches.

The Board notes that the Veteran expressly claimed 
entitlement to service connection for headaches in August 
2004.  Although the Veteran contends that there were earlier 
informal claims for this benefit, he does not contend that 
there are any earlier express requests to establish service 
connection for headaches.  The Veteran seeks for the Board to 
determine that medical documentation in the claims-file of 
his complaints of headaches in association with his service-
connected cervical spine disability constituted earlier 
informal claims.

There is no controversy in this case with regard to the fact 
that many medical records referring to the Veteran's 
headaches were of record many years prior to August 2004.  
However, the mere existence of medical records generally 
cannot be construed as an informal claim; rather, there must 
be some intent by the claimant to apply for a benefit.  See 
Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006), citing 
Brannon, 12 Vet. App. at 35.  Furthermore, the Court has held 
that in the absence of a sufficient manifestation of an 
intent to apply for benefits for a particular disease or 
injury, a document providing medical information in and of 
itself is not an informal claim for VA benefit.  Ellington v. 
Nicholson, 22 Vet. App. 141, 145-46 (2007).  In addition, the 
Court has also stated that a Veteran's attempt to obtain 
treatment does not comprise a claim.  Dunson v. Brown, 4 Vet. 
App. 327, 330 (1993).  VA must have some means of 
distinguishing between legitimate claims and ordinary medical 
paperwork.  The basic procedural requirements imposed by 
§ 3.155 serve this purpose.  Indeed, if his STRs or his VA 
examinations were interpreted as an informal claim, this 
'would eviscerate the intent requirement [of § 3.155].'  See 
Ellington, 22 Vet. App. at 146.

The Court recognized two exceptions to this general rule: (1) 
When an underlying claim has been awarded and the medical 
records demonstrate that the Veteran's disability has 
increased (38 C.F.R. § 3.157), or (2) when an underlying 
claim has been denied and the medical records evidence new 
and material evidence to reopen the claim.  Criswell, 20 Vet. 
App at 504.  However, neither exception applies in this case 
involving the Veteran's tension headache pathology.

No medical record nor any other document in the claims file 
prior to August 2004 made any indication of any intent by the 
claimant to apply for service connection for headaches.  In 
the absence of a sufficient manifestation of an intent to 
apply for service connection for headaches, a document 
showing that the Veteran complained of headaches in and of 
itself is not an informal claim for service connection.  As 
the only documents that Veteran contends to have presented 
claims pertinent to this appeal are medical records showing 
his complaints of headaches, absent any expression of intent 
to claim service connection for headaches, the Board finds 
that there were no claims for service connection for 
headaches prior to August 2004 in this case.  Therefore, to 
the extent that the Veteran argues that he is entitled to an 
effective date prior to August 2004 for service connection 
for headaches on the basis of an earlier date of claim for 
that benefit, the claim must be denied.

The Board has also considered that many of the medical 
records documenting the Veteran's problems with headaches 
prior to August 2004 were generated and added to the claims-
file in connection with the Veteran's multiple claims of 
entitlement to increased disability compensation for his 
service-connected cervical spine pathology.  However, to the 
extent that the Veteran's contentions might suggest that he 
effectively claimed entitlement to service connection for 
headaches secondary to his cervical spine disability 
implicitly through his claims for increased disability 
compensation for his service-connected cervical spine 
disability, no basis for an earlier effective date is 
presented.  Each of the Veteran's claims for increased 
disability compensation for his cervical spine disability 
prior to August 2004 was adjudicated with a final decision.  
In brief, following the earliest records the Veteran has 
identified as alleged claims in this case, the Board observes 
that a May 1986 RO rating decision adjudicated the issue of 
the Veteran's entitlement to increased disability 
compensation for his cervical spine disability, a June 1991 
Board decision adjudicated the same issue, and RO rating 
decisions dated in May 1995 RO, March 1996, March 2000, May 
2002, and May 2003 all adjudicated the Veteran's claims for 
increased compensation for his cervical spine disability.  
The Board observes that the March 2000 RO adjudication 
regarding the cervical spine disability compensation assigned 
a separate rating for neuropathy in additional to an 
increased rating for the cervical spine pathology at that 
time.

Assuming, only for the sake of consideration of the Veteran's 
argument, that the medical records referring to headaches 
constituted informal claims for separate disability 
compensation for headaches as a symptom of the cervical-spine 
disability, the Board still must find no basis for assignment 
of an earlier effective date in this case.  The Veteran's 
express claims for increased disability compensation for his 
cervical spine disability were all adjudicated with final 
rating decisions.  To the extent that any claim for a 
separate disability rating for headaches was part and parcel 
of the Veteran's claims for increased disability compensation 
for cervical spine disability, no such claim was pending and 
unadjudicated by August 2004.

To the extent that the Veteran may suggest that the medical 
records showing complaints of headaches implicitly raised a 
separate and distinct claim for service connection for 
headaches secondary to cervical spine disability, such claims 
would be deemed denied by the various adjudications of the 
Veteran's disability compensation associated with his 
cervical spine pathology.  This is true despite any alleged 
failure in the rating decisions to explicitly deny 
entitlement to a separate disability rating for headaches 
when adjudicating the Veteran's claim for increased 
compensation for the cervical spine pathology.  Even when a 
record shows the existence of an unadjudicated claim, raised 
along with an adjudicated claim, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.  See 
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  The 
Court provided guidance in interpreting Deshotel through its 
decision in Ingram v. Nicholson, 21 Vet. App. 232 (2007).  
The 'implicit denial' rule provides that, in certain 
circumstances, a claim for benefits will be deemed to have 
been denied, and thus finally adjudicated, even if VA did not 
expressly address that claim in its decision.  See Deshotel.  
When an RO decision 'discusses a claim in terms sufficient to 
put the claimant on notice that it was being considered and 
rejected, then it constitutes a denial of that claim even if 
the formal adjudicative language does not 'specifically' deny 
that claim.'  Ingram, 21 Vet. App., at 255.  The key question 
in the implicit denial inquiry is whether it would be clear 
to a reasonable person that VA's action that expressly refers 
to one claim is intended to dispose of others as well.  Adams 
v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).

The Board finds that it would have been clear to a reasonable 
person that the various rating decisions expressly addressing 
the claim of entitlement to increased disability compensation 
for cervical spine disability also disposed of any associated 
implicit claims for a new disability rating for headaches as 
a symptom of cervical spine disability.  The Board notes that 
the March 2000 RO rating decision assigned a new separate 
disability rating for neuropathy as a result of adjudication 
and review of the cervical spine disability compensation; the 
Board finds that it would be clear to a reasonable person 
that rating decisions assigning disability compensation for 
cervical spine disability without assigning any new rating 
for headaches as a symptom of cervical spine disability were 
denials of any implicit claims for a separate rating for 
headaches as a symptom of cervical spine disability.  Prior 
to the August 2004 claim concerning headaches, the most 
recent adjudication of the Veteran's multiple prior claims of 
entitlement to increased disability compensation for cervical 
spine disability was dated in May 2003.  The Veteran did not 
file a timely notice of disagreement with that decision and 
it became final.  None of the documents argued to have raised 
an informal claim for service-connection for headaches, nor 
any express claim for such benefit, was added to the claims-
file during the period between May 2003 and August 2004.  
Therefore, as of August 2004, any arguable implicit or 
informal claim for service-connected disability benefits for 
headaches as a symptom of cervical-spine disability had been 
adjudicated by final decisions and were not pending; no such 
claim could thus provide a basis for assignment of an earlier 
effective date for the grant of benefits resulting from the 
August 2004 claim.

To summarize, the Board finds that no claim of entitlement to 
service connection for headaches was received prior to August 
2004.  Further, any and all alleged implied claims for a 
separate rating for headaches as part of claims for increased 
compensation for cervical spine disability were adjudicated 
by VA, and there were no such pending unadjudicated claims 
when the Veteran filed his August 2004 claim.  A formal claim 
for service-connected compensation for headaches secondary to 
cervical spine disability was received by VA on August 3, 
2004.  The effective date of August 3, 2004, is the earliest 
date of receipt of the Veteran's claim, and there is no legal 
basis for assigning an effective date for service connection 
prior to that date.  The effective date of the award of 
compensation benefits is the date on which VA received the 
claim that resulted in the grant of compensation.

In conclusion, none of the Veteran's correspondence nor 
medical reports raised a formal or informal claim for service 
connection for headaches prior to August 3, 2004, many years 
following separation from service.  Even assuming, for the 
sake of the Veteran's argument, that implied claims of 
entitlement to a separate rating for headaches were part of 
claims for increased compensation for his cervical spine 
disability, all such claims were properly adjudicated by 
final decisions and were not pending by August 3, 2004.  
Applicable law thus provides that the effective date of the 
grant of service connection for that disability cannot be 
earlier than August 3, 2004, which is the date of claim.  As 
a result, the claim for entitlement to an earlier effective 
date for the grant of service connection for tension 
headaches must be denied as a matter of law.  




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


